 



Exhibit 10.24

BASIC LEASE INFORMATION

     
Lease Date:
  May 6, 2004
 
   
Tenant:
  Comstock Resources, Inc.
 
   
Tenant’s Address:
  5300 Town & Country Blvd.
 
  Suite 500
 
  Frisco, Texas 75034
 
   
Tenant Contact:
  Dan Presley           Telephone: (972) 668-8800
 
   
Landlord:
  Stonebriar I Office Partners, Ltd.
 
   
Landlord’s Address:
  5300 Town & Country Blvd.
 
  Suite 260
 
  Frisco, Texas 75034
 
   
Premises:
  Suite No. 500, consisting of approximately 20,046 square feet (the “Previously
Leased Premises”), and Suite No. 300, consisting of approximately 7,150 square
feet (the “New Premises”) in the office building (the “Building”) in Frisco,
Collin County, Texas, whose street address is 5300 Town & Country Blvd., Frisco,
Texas 75034 (the “Land”). The Previously Leased Premises and the New Premises
shall be referred to collectively as the “Premises”. The Premises contain a
total of 27,196 rentable square feet and are outlined on the plans attached to
the Lease as Exhibit A.
 
   
Term:
  One hundred twenty (120) months, commencing on the date (the “Commencement
Date”) that is the date upon which the New Premises are ready for occupancy by
the Tenant. The Lease Term shall expire at 5:00 p.m. on the last day of the
120th month of the Lease Term, subject to earlier termination as provided in the
Lease.
 
   
Basic Rental:
  The Basic Rental shall be $50,992.50 per month. Basic Rental includes all
services provided for in Section 7(a) hereof, including, without limitation,
electricity.
 
   
Security Deposit:
  $20,000.00, receipt of which by Landlord is hereby acknowledged, to be
returned to Tenant as provided in Section 6 of the Lease.
 
   
Rent:
  Basic Rental, Tenant's share of Excess, and all other sums that Tenant may owe
to Landlord under the
 
  Lease.
 
   
Permitted Use:
  General Office
 
   
Tenant’s Proportionate Share:
  25.033% which is the percentage obtained by dividing (a) the 27,196 rentable
square feet in the Premises by (b) the 108,640 rentable square feet in the
Building.
 
   
Expense Stop:
  2004 Base Year.
 
   
Initial Liability Insurance Amount:
  $1,000,000.
 
   
Parking Spaces:
  Landlord shall provide to Tenant a total of seventeen (17) reserved parking
spaces in the parking garage for the Previously Leased Premises, and two (2)
reserved parking spaces in the parking garage for the New Premises, all as shown
on Exhibit E-1. There is no additional charge for these parking spaces.

 



--------------------------------------------------------------------------------



 



The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.

              LANDLORD:   STONEBRIAR I OFFICE PARTNERS, LTD.,     A Texas
limited partnership
 
                By:   Stonebriar Partners, LLC, its general Partner
 
           

      By:   /s/ P. RYAN O’CONNOR

           

          P. Ryan O’Connor, Manager
 
            TENANT:   COMSTOCK RESOURCES, INC. ,     A Nevada corporation
 
           

      By:   /s/ M. JAY ALLISON

           

          M. Jay Allison, President

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page No.
1.
  DEFINITIONS AND BASIC PROVISIONS   1
 
       
2.
  LEASE GRANT   1
 
       
3.
  TERM   1
 
       
4.
  RENT   1
 
       
5.
  DELINQUENT PAYMENT; HANDLING CHARGES   1
 
       
6.
  SECURITY DEPOSIT   1
 
       
7.
  LANDLORD’S OBLIGATIONS   2
 
  (a) Services   2
 
  (b) Excess Utility Use   2
 
  (c) Discontinuance   2
 
  (d) Restoration of Services; Abatement   2
 
       
8.
  IMPROVEMENTS; ALTERATIONS; REPAIRS; MAINTENANCE   3
 
  (a) Improvements; Alterations   3
 
  (b) Repairs; Maintenance   3
 
  (c) Performance of Work   3
 
  (d) Mechanic’s Liens   3
 
  (e) Landlord’s Obligations   3
 
       
9.
  USE   3
 
       
10.
  ASSIGNMENT AND SUBLETTING   4
 
  (a) Transfers; Consent   4
 
  (b) Cancellation   4
 
  (c) Additional Compensation   4
 
       
11.
  INSURANCE; WAIVERS; SUBROGATION; INDEMNITY   4
 
  (a) Insurance   4
 
  (b) Waiver of Negligence Claims; No Subrogation   5
 
  (c) Indemnity   5
 
  (d) Landlord’s Insurance   5
 
       
12.
  SUBORDINATION ATTORNMENT; NOTICE TO LANDLORD’S MORTGAGEE    
 
  (a) Subordination   5
 
  (b) Attornment   5
 
  (c) Notice to Landlord’s Mortgagee   5
 
       
13.
  RULES AND REGULATIONS   5
 
       
14.
  CONDEMNATION   5
 
  (a) Taking - Landlord’s and Tenant’s Rights   5
 
  (b) Taking - Landlord’s Rights   6
 
  (c) Award   6
 
       
15.
  FIRE OR OTHER CASUALTY   6
 
  (a) Repair Estimate   6
 
  (b) Landlord’s and Tenant’s Rights   6
 
  (c) Landlord’s Rights   6
 
  (d) Repair Obligation   6
 
       
16.
  TAXES   6
 
       
17.
  DEFAULT   6
 
       
18.
  REMEDIES   7
 
       
19.
  PAYMENT BY TENANT; NON-WAIVER   7
 
  (a) Payment by Tenant   7
 
  (b) No Waiver   8
 
       
20.
  LANDLORD’S LIEN   8

 



--------------------------------------------------------------------------------



 



                  Page No.
21.
  SURRENDER OF PREMISES   8
 
       
22.
  HOLDING OVER   8
 
       
23.
  CERTAIN RIGHTS RESERVED BY LANDLORD   8
 
       
24.
  MISCELLANEOUS   9
 
  (a) Landlord Transfer   9
 
  (b) Landlord’s Liability   9
 
  (c) Force Majeure   9
 
  (d) Estoppel Certificates   9
 
  (e) Approval of Landlord’s Mortgagee   9
 
  (f) Notices   9
 
  (g) Separability   9
 
  (h) Amendments; and Binding Effect   9
 
  (i) Quiet Enjoyment   9
 
  (j) Joint and Several Liability   9
 
  (k) Captions   9
 
  (1) No Merger   9
 
  (m) No Offer   9
 
  (n) Exhibits   10
 
  (o) Entire Agreement   10
 
  (p) Waiver of Right to Trial by Jury   10
 
  (q) Recordation   10
 
  (r) Governing Law   10
 
  (s) Number and Gender of Words   10
 
       
25.
  SPECIAL PROVISIONS   10
 
  (a) Removal of Antenna   10
 
  (b) Right of First Refusal   10
 
  (c) Signage   10
 
  (d) Prior Lease   10

 



--------------------------------------------------------------------------------



 



LEASE

     THIS LEASE (this “Lease”) is entered into as of May 6, 2004, between
STONEBRIAR I OFFICE PARTNERS, LTD., a Texas limited partnership (“Landlord”),
and COMSTOCK RESOURCES, INC., a Nevada corporation (“Tenant”).

     1. DEFINITIONS AND BASIC PROVISIONS. The definitions and basic provisions
set forth in the Basic Lease Information (the “Basic Lease Information”)
executed by Landlord and Tenant contemporaneously herewith are incorporated
herein by reference for all purposes.

     2. LEASE GRANT. Subject to the terms of this Lease, Landlord leases to
Tenant, and Tenant leases from Landlord, the Premises.

     3. TERM. If the Commencement Date is not the first day of a calendar month,
then the Term shall be extended by the time between the Commencement Date and
the first day of the next month. The Commencement Date shall be three days
following notice from Landlord that the Work (as defined in Exhibit D) in the
New Premises is substantially complete. Landlord shall use its best efforts to
deliver actual possession of the New Premises to Tenant with Landlord’s Work
substantially complete by no later than 45-60 days after such New Premises have
been vacated, which is scheduled to be June 11, 2004. In the event the
Commencement Date has not occurred by August 11, 2004 for reasons other than
delays caused by Tenant or Force Majeure (specifically including all delays
resulting from governmental inaction or action with respect to all required
approvals, but not including the failure by Landlord to regain possession of the
New Premises from the existing tenant of that space), Tenant shall receive a day
for day abatement of Rent applicable to the New Premises (computed on a square
foot basis) for each day from and after August 11, 2004 until the delivery of
possession actually occurs. Further, if such delivery of possession has not
occurred by October 11, 2004 for any reason other than Tenant caused delays, and
the Commencement Date does not thereafter occur within fifteen (15) days after
written notice from Tenant, Tenant may, at its sole option and by written notice
to Landlord, terminate this Lease as to the New Premises or elect to continue to
receive a day-for-day abatement of Rent applicable to the New Premises until
such delivery of possession occurs. In the event of any such delayed
Commencement Date, and except as otherwise expressly provided above, Landlord
shall not be in default hereunder or be liable for damages therefor, and Tenant
shall accept possession of the Premises when Landlord tenders possession thereof
to Tenant. By occupying the Premises, Tenant shall be deemed to have accepted
the Premises in their condition as of the date of such occupancy, subject to the
performance of punch-list items that remain to be performed by Landlord, if any.
Tenant shall execute and deliver to Landlord, within ten (10) days after
Landlord has delivered to Tenant an executed form thereof, a letter confirming
(1) the Commencement Date, (2) that Tenant has accepted the Premises, and
(3) that Landlord has performed all of its obligations with respect to the
Premises (except for punch-list items specified in such letter).

     4. RENT. Tenant shall timely pay to Landlord the Basic Rental and all
additional sums to be paid by Tenant to Landlord under this Lease, including the
amounts set forth in Exhibit C, without deduction or set off, at Landlord’s
Address (or such other address as Landlord may from time to time designate in
writing to Tenant). Basic Rental, adjusted as herein provided, shall be payable
monthly in advance. The first full monthly installment of Basic Rental shall be
payable on the Commencement Date. Basic Rental for any fractional month at the
beginning of the Term shall be prorated based on 1/365 of the current annual
Basic Rental for each day of the partial month this Lease is in effect, and
shall also be due on the Commencement Date; thereafter monthly installments of
Basic Rental shall be due on the first day of the second full calendar month of
the Term and continuing on the first day of each succeeding calendar month
during the Term.

     5. DELINQUENT PAYMENT; HANDLING CHARGES. All payments required of Tenant
hereunder that are not received by Landlord within ten (10) days after their due
date shall bear interest from the date due until paid at the maximum lawful
rate. Alternatively Landlord may charge Tenant a fee equal to 5% of the
delinquent payment to reimburse Landlord for its cost and inconvenience incurred
as a consequence of Tenant’s delinquency. In no event, however, shall the
charges permitted under this Section 5 or elsewhere in this Lease, to the extent
the same are considered to be interest under applicable law, exceed the maximum
lawful rate of interest. Landlord shall provide written notice to Tenant a
maximum of two times in any twelve-month period of the non-receipt of any
required payment on the due date, and, notwithstanding Section 17.A(1), Tenant
shall not be in default if it pays such required amount within ten business days
following receipt of the notice. Such notice shall not, however, modify the time
at which Landlord shall be entitled to charge interest as hereinabove provided,
but the late fee shall be applicable only following default.

     6. SECURITY DEPOSIT. Contemporaneously with the execution of this Lease,
Tenant shall pay to Landlord, in immediately available funds, the Security
Deposit, which shall be held by Landlord without liability for interest and as
security for the performance by Tenant of its obligations under this Lease. The
Security Deposit is not an advance payment of Rent or a measure or limit of
Landlord’s damages upon an Event of Default (defined below). Landlord may, from
time to time and without prejudice to any other remedy, use all or a part of the
Security Deposit to perform any obligation which Tenant was obligated, but
failed, to perform hereunder. Following any such application of the Security
Deposit, Tenant shall pay to Landlord on demand the amount so applied in order
to restore the Security Deposit to its original amount. If Landlord transfers
its interest in the Premises, then Landlord may assign the Security Deposit to
the transferee and Landlord thereafter shall have no further liability for the
return of the Security Deposit. Within a reasonable time after the Term ends,
provided Tenant has performed all of its obligations hereunder, Landlord shall
return to Tenant the balance of the Security Deposit not applied to satisfy
Tenant’s obligations. Notwithstanding anything herein to the contrary, provided
there is no uncured default by Tenant under this Lease, the Landlord shall

Lease-Page 1

 



--------------------------------------------------------------------------------



 



refund one-half of the Security Deposit to Tenant on the first day of the 12th
full month of the Term, and the Landlord shall refund the remaining one-half of
the Security Deposit to Tenant on the first day of the 13th full month of the
Term.

     7. LANDLORD’S OBLIGATIONS.

          (a) Services. Provided no Event of Default exists, Landlord shall use
all reasonable efforts to furnish to Tenant (1) water (hot and cold) at those
points of supply provided for general use of tenants of the Building; (2) heated
and refrigerated air conditioning as appropriate, at such times as Landlord
normally furnishes these services to all tenants of the Building, and at such
temperatures and in such amounts as are reasonably considered by Landlord to be
standard; (3) janitorial service to the Premises on weekdays other than holidays
for Building-standard installations (Landlord reserves the right to bill Tenant
separately for extra janitorial service required for non-standard installations)
and such window washing as may from time to time in Landlord’s judgment be
reasonably required; (4) elevators for ingress and egress to the floor on which
the Premises are located, in common with other tenants, provided that Landlord
may reasonably limit the number of elevators to be in operation at times other
than during customary business hours and on holidays; (5) replacement of
Building-standard light bulbs and fluorescent tubes, provided that Landlord’s
standard charge for such bulbs and tubes shall be paid by Tenant; and
(6) electrical current during normal business hours other than for computers,
electronic data processing equipment, special lighting, equipment that requires
more than 110 volts, or other equipment whose electrical energy consumption
exceeds normal office usage. Landlord shall maintain the common areas of the
Building in reasonably good order and condition, except for damage occasioned by
Tenant, or its employees, agents or invitees. If Tenant desires any of the
services specified in this Section 7(a) at any time other than times herein
designated, such services shall be supplied to Tenant upon the written request
of Tenant delivered to Landlord before 3:00 p.m. on the business day preceding
such extra usage, and Tenant shall pay to Landlord the cost of such services
within ten (10) days after Landlord has delivered to Tenant an invoice therefor.
The regular business hours shall be 7:00 a.m. to 6:00 p.m. Monday through Friday
and 7:00 a.m. to 1:00 p.m. on Saturday, excluding any holidays for which the
national banks are officially closed for business. For heating or air
conditioning after regular business hours, the service charge shall be $25.00
per hour with a minimum of 2 hours, to be increased from time to time based on
proportionate increases in the costs of electricity.

          (b) Excess Utility Use. Landlord shall use reasonable efforts to
furnish electrical current for computers, electronic data processing equipment,
special lighting, equipment that requires more than 110 volts, or other
equipment whose electrical energy consumption exceeds normal office usage
through the then-existing feeders and risers serving the Building and the
Premises, and Tenant shall pay to Landlord the cost of such service within ten
(10) days after Landlord has delivered to Tenant an invoice therefor. Landlord
may determine the amount of such additional consumption and potential
consumption by either or both: (1) a survey of standard or average tenant usage
of electricity in the Building performed by a reputable consultant selected by
Landlord and paid for by Tenant; or (2) a separate meter in the Premises
installed, maintained, and read by Landlord, at Tenant’s expense. Tenant shall
not install any electrical equipment requiring special wiring or requiring
voltage in excess of 110 volts or otherwise exceeding Building capacity unless
approved in advance by Landlord. The use of electricity in the Premises shall
not exceed the capacity of existing feeders and risers to or wiring in the
Premises. Any risers or wiring required to meet Tenant’s excess electrical
requirements shall, upon Tenant’s written request, be installed by Landlord, at
Tenant’s cost, if, in Landlord’s sole and absolute judgment, the same are
necessary and shall not cause permanent damage or injury to the Building or the
Premises, cause or create a dangerous or hazardous condition, entail excessive
or unreasonable alterations, repairs, or expenses, or interfere with or disturb
other tenants of the Building. If Tenant uses machines or equipment (other than
general office machines, excluding computers and electronic data processing
equipment) in the Premises which affect the temperature otherwise maintained by
the air conditioning system or otherwise overload any utility, Landlord may
install supplemental air conditioning units or other supplemental equipment in
the Premises, and the cost thereof, including the cost of installation,
operation, use, and maintenance, shall be paid by Tenant to Landlord within ten
(10) days after Landlord has delivered to Tenant an invoice therefor.

     (c) Discontinuance. Landlord’s obligation to furnish services under Section
7(a) shall be subject to the rules and regulations of the supplier of such
services and governmental rules and regulations. Landlord may, upon not less
than thirty (30) days’ prior written notice to Tenant, discontinue any such
service to the Premises, provided Landlord first arranges for a direct
connection thereof through the supplier of such service.

          (d) Restoration of Services; Abatement Landlord shall use reasonable
efforts to restore any service that becomes unavailable; however, such
unavailability shall not render Landlord liable for any damages caused thereby,
be a constructive eviction of Tenant, constitute a breach of any implied
warranty or, except as provided in the next sentence, entitle Tenant to any
abatement of Tenant’s obligations hereunder. However, if Tenant is prevented
from making commercially reasonable use of the Premises for more than
twenty-five (25) consecutive days because of the unavailability of any such
service, or five (5) consecutive business days in the event such unavailability
of service shall have been directly caused by Landlord, Tenant shall, as its
exclusive remedy therefor, be entitled to a day-for-day abatement of Rent for
each consecutive day (after such twenty-five (25) or five (5) day period, as
applicable) that Tenant is so prevented from making reasonable use of the
Premises.

Lease-Page 2

 



--------------------------------------------------------------------------------



 



     8. IMPROVEMENTS; ALTERATIONS; REPAIRS; MAINTENANCE.

          (a) Improvements; Alterations. Exclusive of the Work, as defined in
Exhibit “D” attached to this Lease, improvements to the Premises shall be
installed at the expense of Tenant only in accordance with plans and
specifications which have been previously submitted to and approved in writing
by Landlord. After the initial Tenant improvements are made, no alterations or
physical additions in or to the Premises may be made without Landlord’s prior
written consent. Tenant shall not paint or install lighting or decorations,
signs, window or door lettering, or advertising media of any type on or about
the Premises without the prior written consent of Landlord. All alterations,
additions, or improvements (whether temporary or permanent in character, and
including without limitation all air-conditioning equipment and all other
equipment that is in any manner connected to the Building’s plumbing system)
made in or upon the Premises either by Landlord or Tenant (exclusive of Tenant’s
trade fixtures, non-affixed equipment, furniture and other removable personal
property), shall be Landlord’s property at the end of the Term and shall remain
on the Premises without compensation to Tenant. Approval by Landlord of any of
Tenant’s drawings and plans and specifications prepared in connection with any
improvements in the Premises shall not constitute a representation or warranty
of Landlord as to the adequacy or sufficiency of such drawings, plans and
specifications, or the improvements to which they relate, for any use, purpose,
or condition, but such approval shall merely be the consent of Landlord as
required hereunder. Landlord shall cause the Work described in Exhibit D to
comply with all requirements of the Americans with Disabilities Act of 1990, as
amended, and all rules, regulations, and guidelines promulgated thereunder.
Notwithstanding anything in this Lease to the contrary, after the Commencement
Date, and except for the Work, Tenant shall be responsible for the cost of all
work required to comply with the retrofit requirements of the Americans with
Disabilities Act of 1990, and all rules, regulations, and guidelines promulgated
thereunder, as the same may be amended from time to time, necessitated by any
installations, additions, or alterations made in or to the Premises at the
request of or by Tenant or by Tenant’s use of the Premises. Landlord shall be
responsible for the compliance of the common areas with the Americans with
Disabilities Act of 1990, and all rules, regulations, and guidelines promulgated
thereunder, as the same may be amended from time to time.

          (b) Repairs; Maintenance. Tenant shall maintain the Premises in a
clean, safe, operable, attractive condition, and shall not permit or allow to
remain any waste or damage to any portion of the Premises. Tenant shall repair
or replace, subject to Landlord’s direction and supervision, any damage to the
Building caused by Tenant or Tenant’s agents, contractors, or invitees. If
Tenant fails to make such repairs or replacements within fifteen (15) days after
the occurrence of such damage, then Landlord may make the same at Tenant’s cost.
In lieu of having Tenant repair any such damage outside of the Premises,
Landlord may repair such damage at Tenant’s cost. The cost of any repair or
replacement work performed by Landlord under this Section 8 shall be paid by
Tenant to Landlord within thirty (30) days after Landlord has delivered to
Tenant an invoice therefor.

          (c) Performance of Work. All work described in this Section 8 shall be
performed only by Landlord or by contractors and subcontractors approved in
writing by Landlord. Tenant shall cause all contractors and subcontractors to
procure and maintain insurance coverage against such risks, in such amounts, and
with such companies as Landlord may reasonably require, and to procure payment
and performance bonds reasonably satisfactory to Landlord covering the cost of
the work. All such work shall be performed in accordance with all legal
requirements and in a good and workmanlike manner so as not to damage the
Premises, the primary structure or structural qualities of the Building, or
plumbing, electrical lines, or other utility transmission facility. All such
work which may affect the HVAC, electrical system, or plumbing must be approved
by the Building’s engineer of record.

          (d) Mechanic’s Liens. Tenant shall not permit any mechanic’s liens to
be filed against the Premises or the Building for any work performed, materials
furnished, or obligation incurred by or, excepting the Work, at the request of
Tenant. If such a lien is filed, then Tenant shall, within ten (10) days after
Landlord has delivered notice of the filing to Tenant, either pay the amount of
the lien or diligently contest such lien and deliver to Landlord a bond or other
security reasonably satisfactory to Landlord. If Tenant fails to timely take
either such action, then Landlord may pay the lien claim without inquiry as to
the validity thereof, and any amounts so paid, including expenses and interest,
shall be paid by Tenant to Landlord within ten days after Landlord has delivered
to Tenant an invoice therefor.

          (e) Landlord’s Obligation. Landlord shall maintain in reasonably good
order and condition and make all necessary repairs and replacements to the
Building’s common areas (defined to mean all areas of the Building designated
for the common use of all tenants and inclusive of all garages, driveways,
parking areas and landscaped areas) and the Building’s foundation, exterior
walls, structural components and roof, unless any such damage is caused in whole
or in part by acts of omissions of Lessee, or Lessee’s agents, employees, or
invitees, in which event Lessee shall bear the cost of such repairs, subject,
however, to Section 11(b).

     9. USE. Tenant shall continuously occupy and use the Premises only for the
Permitted Use and shall comply with all laws, orders, rules, and regulations
relating to the use, condition, and occupancy of the Premises. The Premises
shall not be used for any use which is illegal, disreputable or creates
extraordinary fire hazards or results in an increased rate of insurance on the
Building or its contents or the storage of any hazardous materials or
substances. If, because of Tenant’s acts, the rate of insurance on the Building
or its contents increases, then such acts shall be an Event of Default, Tenant
shall pay to Landlord the amount of such increase on demand, and acceptance of
such payment shall not constitute a waiver of any of Landlord’s other rights.
Tenant shall conduct its business and control its agents, employees, and
invitees in such a manner as not to create any nuisance or interfere with other
tenants or Landlord in its management of the Building. Notwithstanding any
provision of this Lease to the contrary, Tenant shall not be required to

Lease-Page 3

 



--------------------------------------------------------------------------------



 



make any repairs or alterations to the New Premises to cure any violation of any
law, regulation, rule, ordinance or order that existed on the Commencement Date.

     10. ASSIGNMENT AND SUBLETTING.

          (a) Transfers; Consent. Tenant shall not, without the prior written
consent of Landlord (which Landlord shall not unreasonably withhold or delay),
(1) assign, transfer, or encumber this Lease or any estate or interest herein,
whether directly or by operation of law, (2) if Tenant is an entity other than a
corporation whose stock is publicly traded, permit the transfer of an ownership
interest in Tenant so as to result in a change in the current control of Tenant,
(3) sublet any portion of the Premises, (4) grant any license, concession, or
other right of occupancy of any portion of the Premises, or (5) permit the use
of the Premises by any parties other than Tenant unless it is a Permitted
Transfer (any of the events listed in Sections 10(a)(2) through 10(a)(6) being a
“Transfer”). If Tenant requests Landlord’s consent to a Transfer, then Tenant
shall provide Landlord with a written description of all terms and conditions of
the proposed Transfer, copies of the proposed documentation, and the following
information about the proposed transferee: name and address; reasonably
satisfactory information about its business and business history; its proposed
use of the Premises (except in the case of public companies); banking,
financial, and other credit information; and general references sufficient to
enable Landlord to determine the proposed transferee’s creditworthiness and
character (except in the case of public companies). Tenant shall reimburse
Landlord for its attorneys’ fees and other expenses incurred in connection with
considering any request for its consent to a Transfer, which shall in no event
be less than $500 nor more than $1,000. except with the prior consent of Tenant.
If Landlord consents to a proposed Transfer, then the proposed transferee shall
deliver to Landlord a written agreement whereby it expressly assumes the
Tenant’s obligations hereunder; however any transferee of less than all of the
space in the Premises shall be liable only for obligations under this Lease that
are properly allocable to the space subject to the Transfer, and only to the
extent of the rent it has agreed to pay Tenant therefor. Landlord’s consent to a
Transfer shall not release Tenant from performing its obligations under this
Lease, but rather Tenant and its transferee shall be jointly and severally
liable therefor. Landlord’s consent to any Transfer shall not waive Landlord’s
rights as to any subsequent Transfers. If an Event of Default occurs while the
Premises, or any part thereof, are subject to a Transfer, then Landlord, in
addition to its other remedies, may collect directly from such transferee all
rents becoming due to Tenant and apply such rents against Rent. Tenant
authorizes its transferees to make payments of rent directly to Landlord upon
receipt of notice from Landlord to do so. Tenant shall be permitted to sublet
the Premises and/or assign this Lease without the consent of Landlord to a
parent company, subsidiary, successor entity, or a related corporate entity of
Tenant, whether related by merger or consolidation, or to an entity which
acquires all or substantially all of the assets of Tenant’s business, provided
Tenant remains liable for all obligations hereunder (such transfer referred to
herein as a “Permitted Transfer”.

          (b) Cancellation. Landlord may, within twenty (20) days after
submission of Tenant’s written request for Landlord’s consent to a Transfer,
cancel this Lease (or, as to a subletting or assignment, cancel as to the
portion of the Premises proposed to be sublet or assigned, provided that in the
event of such election Landlord shall give Tenant written notice of its
intention to do so following which Tenant may within five (5) business days of
receipt of such notice, withdraw its request) as of the date the proposed
Transfer was to be effective. If Landlord cancels this Lease as to any portion
of the Premises, then this Lease shall cease for such portion of the Premises
and Tenant shall pay to Landlord all Rent accrued through the cancellation date
relating to the portion of the Premises covered by the proposed Transfer and all
brokerage commissions paid or payable by Landlord in connection with this Lease
that are allocable to such portion of the Premises. Thereafter, Landlord may
lease such portion of the Premises to the prospective transferee (or to any
other person) without liability to Tenant.

          (c) Additional Compensation. Tenant shall pay to Landlord, immediately
upon receipt thereof, all compensation received by Tenant for a Transfer that
exceeds the Basic Rental and Tenant’s share of Excess allocable to the portion
of the Premises covered thereby.

     11. INSURANCE; WAIVERS; SUBROGATION; INDEMNITY.

          (a) Insurance. Tenant shall, at its expense, procure and maintain
throughout the Term the following insurance policies: (1) comprehensive general
liability insurance in amounts of not less than a combined single limit of
$1,000,000 (the “Initial Liability Insurance Amount”) or such other amounts as
Landlord may from time to time reasonably require, insuring Tenant, Landlord,
Landlord’s agents and their respective affiliates against all liability for
injury to or death of a person or persons or damage to property arising from the
use and occupancy of the Premises, (2) contractual liability insurance coverage
sufficient to cover Tenant’s indemnity obligations hereunder, (3) insurance
covering the full value of Tenant’s property and improvements, and other
property (including property of others), in the Premises, (4) workman’s
compensation insurance, containing a waiver of subrogation endorsement
reasonably acceptable to Landlord, and (5) business interruption insurance.
Tenant’s insurance shall provide primary coverage to Landlord when any policy
issued to Landlord provides duplicate or similar coverage, and in such
circumstance Landlord’s policy will be excess over Tenant’s policy. Tenant shall
furnish certificates of such insurance and such other evidence satisfactory to
Landlord of the maintenance of all insurance coverages required hereunder and
Tenant shall obtain a written obligation on the part of each insurance company
to notify Landlord at least thirty (30) days before cancellation or a material
change of any such insurance. All such insurance policies shall be in form, and
issued by companies, reasonably satisfactory to Landlord. The term “affiliate”
shall mean any person or entity which, directly or indirectly controls, is
controlled by, or is under common control with the party in question.

Lease-Page 4

 



--------------------------------------------------------------------------------



 



          (b) Waiver of Negligence Claims; No Subrogation. Neither Landlord nor
Tenant shall be liable to the other or those claiming by, through, or under such
other for any injury to or death of any person or persons or the damage to or
theft, destruction, loss, or loss of use of any property or inconvenience (a
“Loss”) caused by casualty theft, fire, third parties, or any other matter
(including Losses arising through repair or alteration of any part of the
Building, or failure to make repairs, or from any other cause), regardless of
whether the negligence (including the sole negligence) in whole or in part, to
the extent such loss is required to be insured hereunder and the insurance
policy does not prevent a waiver of subrogation. Landlord and Tenant each waives
any claim it might have against the other for any such loss to the extent the
same is required to be insured against under any insurance policy that covers
the Building, the Premises, Landlord’s or Tenant’s fixtures, personal property,
leasehold improvements, or business, regardless of whether the negligence or
fault of the other party caused such loss; however, Landlord’s waiver shall not
include any deductible amounts permitted under its loan documents covering the
Building’s financing on insurance policies carried by Landlord or apply to any
coinsurance penalty which Landlord might sustain. Each party shall seek to cause
its insurance carrier to endorse all applicable policies waiving the carrier’s
rights of recovery under subrogation or otherwise against the other party.

          (c) Indemnity. Subject to Section 11(b), Tenant shall defend,
indemnify, and hold harmless Landlord and its agents from and against all
claims, demands, liabilities, causes of action, suits, judgments, and expenses
(including attorneys’ fees) for any Loss arising from any occurrence on the
Premises or in the Building or on the Land or from Tenant’s failure to perform
its obligations under this Lease (other than a Loss arising from the negligence
of Landlord or its agents). The foregoing shall not prevent either party seeking
damages from the other in cases of joint negligence. This indemnity provision
shall survive termination or expiration of this Lease.

          (d) Landlord’s Insurance. Landlord shall at all times during the Term
maintain in full force and effect special form causes of loss property insurance
covering the replacement cost of the Building and all other improvements in such
amounts and with such coinsurance provisions as Landlord’s lender may permit.

     12. SUBORDINATION, ATTORNMENT, NOTICE TO LANDLORD’S MORTGAGEE

          (a) Subordination. This Lease shall be subordinate to any deed of
trust, mortgage, or other security instrument (a “Mortgage”), or any ground
lease, master lease, or primary lease (a “Primary Lease”), that now or hereafter
covers all or any part of the Premises (the mortgagee under any Mortgage or the
lessor under any Primary Lease is referred to herein as “Landlord’s Mortgagee”),
provided that Landlord shall exercise reasonable efforts to deliver to Tenant a
Non-Disturbance Agreement from Landlord’s mortgagee in form customary for such
agreements in the DFW Metroplex: Landlord’s delivery of such a Non-Disturbance
Agreement from its present lender shall be a condition to the effectiveness of
this Lease.

          (b) Attornment. Tenant shall attorn to any party succeeding to
Landlord’s interest in the Premises, whether by purchase, foreclosure, deed in
lieu of foreclosure, power of sale, termination of lease, or otherwise, upon
such party’s request, and shall execute such agreements confirming such
attornment as such party may reasonably request.

          (c) Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce
any remedy it may have for any default on the part of the Landlord without first
giving written notice by certified mail, return receipt requested, specifying
the default in reasonable detail, to any Landlord’s Mortgagee whose address has
been given to Tenant, and affording such Landlord’s Mortgagee a reasonable
opportunity to perform Landlord’s obligations hereunder.

     13. RULES AND REGULATIONS. Tenant shall comply with the rules and
regulations of the Building which are attached hereto as Exhibit B. Landlord
may, from time to time, change such rules and regulations for the safety, care,
or cleanliness of the Building and related facilities, provided that such
changes are applicable to all tenants of the Building and will not unreasonably
interfere with Tenant’s use of the Premises. Tenant shall be responsible for the
compliance with such rules and regulations by its employees, agents, and
invitees.

     14. CONDEMNATION.

          (a) Taking — Landlord’s and Tenant’s Rights. If any part of the
Building or Land is taken by right of eminent domain or conveyed in lieu thereof
(a “Taking”) and such Taking prevents Tenant from conducting its business in the
Premises in a manner reasonably comparable to that conducted immediately before
such Taking, then Landlord may, at its expense, relocate Tenant to office space
reasonably comparable to the Premises, provided that Landlord notifies Tenant of
its intention to do so within thirty (30) days after the Taking and that such
relocation right shall not extend to more than twenty-five percent (25%) of the
Premises. Such relocation may be for a portion of the remaining Term or the
entire Term. Landlord shall complete any such relocation within one hundred
eighty (180) days after Landlord has notified Tenant of its intention to
relocate Tenant. If Landlord does not elect to relocate Tenant following such
Taking, or if such relocation would be with respect to more than twenty-five
percent (25%) of the Premises, then Tenant may terminate this Lease as of the
date of such Taking by giving written notice to Landlord within sixty (60) days
after the Taking, and Rent shall be apportioned as of the date of such Taking.
If Landlord does not relocate Tenant and Tenant does not terminate this Lease,
then Rent shall be abated on a reasonable basis as to that portion of the
Premises rendered untenantable by the Taking.

Lease-Page 5

 



--------------------------------------------------------------------------------



 



          (b) Taking — Landlord’s Rights. If any material portion, but less than
all, of the Building becomes subject to a Taking, or if Landlord is required to
pay any of the proceeds received for a Taking to Landlord’s Mortgagee, then this
Lease, at the option of Landlord, exercised by written notice to Tenant within
thirty (30) days after such Taking, shall terminate and Rent shall be
apportioned as of the date of such Taking. If Landlord does not so terminate
this Lease and does not elect to relocate Tenant, as provided above, then this
Lease will continue, but if any portion of the Premises has been taken, Basic
Rental shall abate as provided in the last sentence of Section 14(a).

          (c) Award. If any Taking occurs, then Landlord shall receive the
entire award or other compensation for the Land, the Building, and other
improvements taken, and Tenant may separately pursue a claim against the
condemning authority for the value of Tenant’s personal property which Tenant is
entitled to remove under this Lease, moving costs, loss of business, and other
claims it may have.

     15. FIRE OR OTHER CASUALTY.

          (a) Repair Estimate. If the Premises or the Building are damaged by
fire or other casualty (a “Casualty”), Landlord shall, within sixty (60) days
after such Casualty, deliver to Tenant a good faith estimate (the “Damage
Notice”) of the time needed to repair the damage caused by such Casualty.

          (b) Landlord’s and Tenant’s Rights. If a material portion of the
Premises or the Building is damaged by Casualty such that Tenant is prevented
from conducting its business in the Premises in a manner reasonably comparable
to that conducted immediately before such Casualty and Landlord estimates that
the damage caused thereby cannot be repaired within one hundred fifty (150) days
after the commencement of repair, then Landlord may, at its expense, relocate
Tenant to office space reasonably comparable to the Premises, provided that
Landlord notifies Tenant of its intention to do so in the Damage Notice and that
such relocation right shall not extend to more than twenty-five percent (25%) of
the Premises. Such relocation may be for a portion of the remaining Term or the
entire Term. Landlord shall complete any such relocation within one hundred
eighty (180) days after Landlord has delivered the Damage Notice to Tenant. If
Landlord does not elect to relocate Tenant following such Casualty, or if such
relocation would be with respect to more than twenty-five percent (25%) of the
Premises, then Tenant may terminate this Lease by delivering written notice to
Landlord of its election to terminate within thirty (30) days after the Damage
Notice has been delivered to Tenant. If Landlord does not relocate Tenant and
Tenant does not terminate this Lease, then (subject to Landlord’s rights under
Section 15(c)) Landlord shall repair the Building or the Premises, as the case
may be, as provided below, and Rent for the portion of the Premises rendered
untenantable by the damage shall be abated on a reasonable basis from the date
of damage until the completion of the repair, provided in cases where Tenant
caused such damage, the damage is covered by and recovered from insurance and
was not the result of an intentional act.

          (c) Landlord’s Rights. If a Casualty damages a material portion of the
Building, and Landlord makes a good faith determination that restoring the
Premises would be uneconomical, or if Landlord is required to pay any insurance
proceeds arising out of the Casualty to Landlord’s Mortgagee, then Landlord may
terminate this Lease by giving written notice of its election to terminate
within thirty (30) days after the Damage Notice has been delivered to Tenant,
and Basic Rental hereunder shall be abated as of the date of the Casualty.

          (d) Repair Obligation. If neither party elects to terminate this Lease
following a Casualty then Landlord shall, within a reasonable time after such
Casualty commence to repair the Building and the Premises and shall proceed with
reasonable diligence to restore the Building and Premises to substantially the
same condition as they existed immediately before such Casualty; however,
Landlord shall not be required to repair or replace any part of the furniture,
equipment, fixtures, and other improvements which may have been placed by or at
the request of, Tenant or other occupants in the Building or the Premises, and
Landlord’s obligation to repair or restore the Building or Premises shall be
limited to the extent of the insurance proceeds actually received by Landlord,
plus the deductible amount, for the Casualty in question.

          16. TAXES. Tenant shall be liable for all taxes levied or assessed
against personal property, furniture, or fixtures placed by Tenant in the
Premises. If any taxes for which Tenant is liable are levied or assessed against
Landlord or Landlord’s property and Landlord elects to pay the same, or if the
assessed value of Landlord’s property is increased by inclusion of such personal
property, furniture or fixtures and Landlord elects to pay the taxes based on
such increase, then Tenant shall pay to Landlord, upon demand, that part of such
taxes for which Tenant is primarily liable hereunder.

          17. DEFAULT.

          A. DEFAULT BY TENANT Each of the following occurrences shall
constitute an “Event of Default”:

          (1) Tenant’s failure to pay Rent, or any other sums due from Tenant to
Landlord under the Lease (or any other lease executed by Tenant for space in the
Building), when due and such failure continues for ten (10) days thereafter;

          (2) Tenant’s failure to perform, comply with, or observe any other
agreement or obligation of Tenant under this Lease, (or any other lease executed
by Tenant for space in the Building) other than failure to pay Rent, and such
failure continues for thirty (30) days after Landlord has sent Tenant written
notice thereof, unless such failure

Lease-Page 6

 



--------------------------------------------------------------------------------



 



cannot reasonably be performed in such thirty (30) day period, then Tenant shall
have sixty (60) days to cure such default;

          (3) the filing of a petition by or against Tenant (the term “Tenant”
shall include, for the purpose of this Section 17A(4), any guarantor of the
Tenant’s obligations hereunder) (1) in any bankruptcy or other insolvency
proceeding; (2) seeking any relief under any state or federal debtor relief law;
(3) for the appointment of a liquidator or receiver for all or substantially all
of Tenant’s property or for Tenant’s interest in this Lease; or (4) for the
reorganization or modification of Tenant’s capital structure; or

          (4) the admission by Tenant that it cannot meet its obligations as
they become due or the making by Tenant of an assignment for the benefit of its
creditors.

     B. DEFAULT BY LANDLORD. In the event of any default by Landlord, Tenant’s
exclusive remedy shall be an action for damages (Tenant hereby waiving the
benefit of any laws granting it a lien upon the property of Landlord and/or upon
rent due Landlord), but prior to any such action Tenant will give Landlord
written notice specifying such default with particularity, and Landlord shall
thereupon have thirty (30) days in which to cure any such default. Unless and
until Landlord fails to so cure any default after such notice, Tenant shall not
have any remedy or cause of action by reason thereof. All obligations of
Landlord hereunder will be construed as covenants not conditions, and all such
obligations will be binding upon Landlord only during the period of its
possession of the Building and not thereafter. For the purposes of this
Section 17B the term “Landlord” shall mean only the owner for the time being of
the Building, and in the event of the transfer by such owner of its interest in
the Building, such owner shall thereupon be released and discharged from all
covenants and obligations of the Landlord thereafter accruing, but such
covenants and obligations shall be binding during the lease term upon each new
owner for the duration of such owner’s ownership. Notwithstanding any other
provision hereof, no individual, corporation or entity which is or has been
Landlord hereunder at any time, shall have any personal liability hereunder. In
the event of any breach or default by Landlord of any term or provision of this
Lease, Tenant agrees to look solely to the equity or interest then owned by
Landlord in the land and improvements which constitute the Building and the
Land, however in no event shall any deficiency judgment or any money judgment of
any kind be sought or obtained against any individual, corporation or entity
which is or has been Landlord at any time under this Lease. Any claim, demand,
right or defense by Tenant that arises out of this Lease or the negotiations
preceding it, shall be barred unless Tenant commences an action thereon, or
interposes a defense by reason thereof, within nine (9) months after the date of
the inaction, omission, event or action that gave rise to such claim, demand,
right or defense, Tenant hereby acknowledging that the purpose of this provision
is to shorten the period Tenant would otherwise have had to raise such claims,
demands, rights or defenses under applicable laws.

     18. REMEDIES. Upon any Event of Default, Landlord may, in addition to all
other rights and remedies afforded Landlord hereunder or by law or equity, take
any of the following actions:

          (a) Terminate this Lease by giving Tenant written notice thereof, in
which event, Tenant shall pay to Landlord the sum of (1) all Rent accrued
hereunder through the date of termination, (2) all amounts due under
Section 19(a), and (3) an amount equal to (A) the total Rent that Tenant would
have been required to pay for the remainder of the Term discounted to present
value at a per annum rate equal to the “Prime Rate” as published on the date
this Lease is terminated by The Wall Street Journal, Southwest Edition, in its
listing of “Money Rates,” minus (B) the then present fair rental value of the
Premises for such period, similarly discounted; or

          (b) Terminate Tenant’s right to possession of the Premises without
terminating this Lease by giving written notice thereof to Tenant, in which
event Tenant shall pay to Landlord (1) all Rent and other amounts accrued
hereunder to the date of termination of possession, (2) all amounts due from
time to time under Section 19(a), and (3) all Rent and other sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period. Landlord shall use reasonable efforts to relet the Premises
on such terms and conditions as Landlord in its reasonable discretion may
determine (including a term different from the Term, rental concessions, and
alterations to, and improvement of, the Premises); however, Landlord shall not
be obligated to relet the Premises before leasing other portions of the
Building. Landlord shall not be liable for, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises or
to collect rent due for such reletting. Tenant shall not be entitled to the
excess of any consideration obtained by reletting over the Rent due hereunder.
Re-entry by Landlord in the Premises shall not affect Tenant’s obligations
hereunder for the unexpired Term; rather, Landlord may, from time to time, bring
actions against Tenant to collect amounts due by Tenant, without the necessity
of Landlord’s waiting until the expiration of the Term. Unless Landlord delivers
written notice to Tenant expressly stating that it has elected to terminate this
Lease, all actions taken by Landlord to exclude or dispossess Tenant of the
Premises shall be deemed to be taken under this Section 18(b). If Landlord
elects to proceed under this Section 18(b), it may at any time elect to
terminate this Lease under Section 18(a).

Additionally, without notice, Landlord may alter locks or other security devices
at the Premises to deprive Tenant of access thereto, and Landlord shall not be
required to provide a new key or right of access to Tenant, except in accordance
with applicable laws.

     19. PAYMENT BY TENANT; NON-WAIVER.

          (a) Payment by Tenant. Upon any Event of Default, Tenant shall pay to
Landlord all costs incurred by Landlord (including court costs and reasonable
attorneys’ fees and expenses) in (1) obtaining possession of the Premises,
(2) removing and storing Tenant’s or any other occupant’s property,
(3) repairing, restoring, altering,

Lease-Page 7

 



--------------------------------------------------------------------------------



 



remodeling, or otherwise putting the Premises into condition acceptable to a new
tenant, (4) if Tenant is dispossessed of the Premises and this Lease is not
terminated, reletting all or any part of the Premises (including brokerage
commissions, cost of tenant finish work, and other costs incidental to such
reletting), (5) performing Tenant’s obligations which Tenant failed to perform,
and (6) enforcing, or advising Landlord of, its rights, remedies, and recourses
arising out of the Event of Default.

          (b) No Waiver. Landlord’s acceptance of Rent following an Event of
Default shall not waive Landlord’s rights regarding such Event of Default. No
waiver by Landlord or Tenant of any violation or breach of any of the terms
contained herein shall waive such party’s rights regarding any future violation
of such term or violation of any other term.

     20. LANDLORD’S LIEN. In addition to the statutory landlord’s lien, Tenant
grants to Landlord, to secure performance of Tenant’s obligations hereunder, a
security interest in all equipment, fixtures, furniture, improvements, and other
personal property of Tenant now or hereafter situated on the Premises, and all
proceeds therefrom (the “Collateral”), and the Collateral shall not be removed
from the Premises without the consent of Landlord until all obligations of
Tenant have been fully performed. Upon the occurrence of an Event of Default,
Landlord may in addition to all other remedies, without notice or demand except
as provided below, exercise the rights afforded a secured party under the
Uniform Commercial Code of the State in which the Building is located (the
“UCC”). In connection with any public or private sale under the UCC, Landlord
shall give Tenant five (5) days’ prior written notice of the time and place of
any public sale of the Collateral or of the time after which any private sale or
other intended disposition thereof is to be made, which is agreed to be a
reasonable notice of such sale or other disposition. Tenant grants to Landlord a
power of attorney to execute and file any financing statement or other
instrument necessary to perfect Landlord’s security interest under this
Section 20, which power is coupled with an interest and shall be irrevocable
during the Term. Landlord may also file a copy of this Lease as a financing
statement to perfect its security interest in the Collateral.

     21. SURRENDER OF PREMISES. No act by Landlord shall be deemed an acceptance
of a surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless the same is made in writing and signed by
Landlord. At the expiration or termination of this Lease, Tenant shall deliver
to Landlord the Premises with all improvements located thereon in good repair
and condition, reasonable wear and tear (and condemnation and fire or other
casualty damage) excepted, (provided that any such fire or casualty damage
caused by Tenant shall be excepted only to the extent the same was not
intentional, and is covered by and recovered from insurance), and shall deliver
to Landlord all keys to the Premises. Provided that Tenant has performed all of
its obligations hereunder Tenant may remove all unattached trade fixtures,
furniture, and personal property placed in the Premises by Tenant (but Tenant
shall not remove any such item which was paid for, in whole or in part, by
Landlord). Additionally, Tenant shall remove such alterations, additions,
improvements, trade fixtures, equipment, wiring, and furniture as Landlord may
request, provided that, if Landlord’s written consent was obtained at the time
of alternation, Landlord made the removal thereof a condition of its consent.
Tenant shall repair all damage caused by such removal. All items not so removed
shall be deemed to have been abandoned by Tenant and may be appropriated, sold,
stored, destroyed, or otherwise disposed of by Landlord without notice to Tenant
and without any obligation to account for such items. The provisions of this
Section 21 shall survive the end of the Term.

     22. HOLDING OVER. If Tenant fails to vacate the Premises at the end of the
Term, then Tenant shall be a tenant at will and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over,
Tenant shall pay, in addition to the other Rent, a daily Basic Rental equal to
150% of the daily Basic Rental payable during the last month of the Term.

     23. CERTAIN RIGHTS RESERVED BY LANDLORD. Provided that the exercise of such
rights does not unreasonably interfere with Tenant’s occupancy of the Premises,
Landlord shall have the following rights:

          (a) to decorate and to make inspections, repairs, alterations,
additions, changes, or improvements, whether structural or otherwise, in and
about the Building, or any part thereof; for such purposes, to enter upon the
Premises upon reasonable notice to the Tenant (however no notice is required in
the event of an emergency) and, during the continuance of any such work, to
temporarily close doors, entryways, public space, and corridors in the Building;
to interrupt or temporarily suspend Building services and facilities; and to
change the arrangement and location of entrances or passageways, doors, and
doorways, corridors, elevators, stairs, restrooms, or other public parts of the
Building;

          (b) to take such reasonable measures as Landlord deems advisable for
the security of the Building and its occupants, including without limitation
searching all persons entering or leaving the Building; evacuating the Building
for cause, suspected cause, or for drill purposes; temporarily denying access to
the Building; and closing the Building after normal business hours and on
Saturdays, Sundays, and holidays, subject, however to Tenant’s right to enter
when the Building is closed after normal business hours under such reasonable
regulations as Landlord may prescribe from time to time, which may include by
way of example, but not of limitation, that persons entering or leaving the
Building, whether or not during normal business hours, identify themselves to a
security officer by registration or otherwise and that such persons establish
their right to enter or leave the Building; and

          (c) to enter the Premises at all reasonable hours to show the Premises
to prospective purchasers, lenders, or tenant.

24. MISCELLANEOUS

Lease-Page 8

 



--------------------------------------------------------------------------------



 



          (a) Landlord Transfer. Landlord may transfer, in whole or in part, the
Building and any of its rights under this Lease. If Landlord assigns its rights
under this Lease, then Landlord shall thereby be released from any further
obligations hereunder.

          (b) Landlord’s Liability. The liability of Landlord to Tenant for any
default by Landlord under the terms of this Lease shall be limited to Tenant’s
actual direct, but not consequential, damages therefor and shall be recoverable
from the interest of Landlord in the Building and the Land, and Landlord shall
not be personally liable for any deficiency. This section shall not be deemed to
limit or deny any remedies which Tenant may have in the event of default by
Landlord hereunder which do not involve the personal liability of Landlord.

          (c) Force Majeure. Other than for Tenant’s monetary obligations under
this Lease and obligations which can be cured by the payment of money (e.g.,
maintaining insurance), whenever a period of time is herein prescribed for
action to be taken by either party hereto, such party shall not be liable or
responsible for, and there shall be excluded from the computation for any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, governmental laws, regulations, or restrictions, or any
other causes of any kind whatsoever which are beyond the control of such party.

          (d) Estoppel Certificates. From time to time, Tenant shall furnish to
any party designated by Landlord, within ten (10) days after Landlord has made a
request therefor, a certificate signed by Tenant confirming and containing such
factual certifications and representations as to this Lease as Landlord may
reasonably request.

          (e) Approval of Landlord’s Mortgagee. This Lease is expressly subject
to and conditioned upon the approval of Landlord’s Mortgagee. Landlord shall
exercise reasonable efforts to obtain such consent within fourteen (14) days
from the effective date of this Lease.

          (f) Notices. All notices and other communications given pursuant to
this Lease shall be in writing and shall be (1) mailed by first class, United
States Mail, postage prepaid, certified, with return receipt requested, and
addressed to the parties hereto at the address specified in the Basic Lease
Information, (2) hand delivered to the intended address, or (3) sent by prepaid
telegram, cable, facsimile transmission, or telex followed by a confirmatory
letter. Notices sent by certified mail, postage prepaid, shall be effective
three (3) business days after being deposited in the United States Mail; all
other notices shall be effective upon delivery to the address of the addressee.
The parties hereto may change their addresses by giving notice thereof to the
other in conformity with this provision.

          (g) Separability. If any clause or provision of this Lease is illegal,
invalid, or unenforceable under present or future laws, then the remainder of
this Lease shall not be affected thereby and in lieu of such clause or
provision, there shall be added as a part of this Lease a clause or provision as
similar in terms to such illegal, invalid, or unenforceable clause or provision
as may be possible and be legal, valid, and enforceable.

          (h) Amendments; and Binding Effect. This Lease may not be amended
except by instrument in writing signed by Landlord and Tenant. No provision of
this Lease shall be deemed to have been waived by Landlord unless such waiver is
in writing signed by Landlord, and no custom or practice which may evolve
between the parties in the administration of the terms hereof shall waive or
diminish the right of Landlord to insist upon the performance by Tenant in
strict accordance with the terms hereof. The terms and conditions contained in
this Lease shall inure to the benefit of and be binding upon the parties hereto,
and upon their respective successors in interest and legal representatives,
except as otherwise herein expressly provided. This Lease is for the sole
benefit of Landlord and Tenant, and, other than Landlord’s Mortgagee, no third
party shall be deemed a third party beneficiary hereof.

          (i) Quiet Enjoyment. Provided Tenant has performed all of the terms
and conditions of this Lease to be performed by Tenant, Tenant shall peaceably
and quietly hold and enjoy the Premises for the Term, without hindrance from
Landlord or any party claiming by through, or under Landlord, subject to the
terms and conditions of this Lease.

          (j) Joint and Several Liability. If there is more than one Tenant,
then the obligations hereunder imposed upon Tenant shall be joint and several.
If there is a guarantor of Tenant’s obligations hereunder, then the obligations
hereunder imposed upon Tenant shall be the joint and several obligations of
Tenant and such guarantor, and Landlord need not first proceed against Tenant
before proceeding against such guarantor nor shall any such guarantor be
released from its guaranty for any reason whatsoever.

          (k) Captions. The captions contained in this Lease are for convenience
of reference only and do not limit or enlarge the terms and conditions of this
Lease.

          (1) No Merger. There shall be no merger of the leasehold estate hereby
created with the fee estate in the Premises or any part thereof if the same
person acquires or holds, directly or indirectly this Lease or any interest in
this Lease and the fee estate in the leasehold Premises or any interest in such
fee estate.

          (m) No Offer. The submission of this Lease to Tenant shall not be
construed as an offer, nor shall Tenant have any rights under this Lease unless
Landlord executes a copy of this Lease and delivers it to Tenant.

          (n) Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.

Lease-Page 9

 



--------------------------------------------------------------------------------



 



     
Exhibit A -
  Outline of Premises
Exhibit B -
  Building Rules and Regulations
Exhibit C -
  Operating Expense Escalator
Exhibit D -
  Tenant Finish-Work
Exhibit E -
  Parking
Exhibit F -
  Extension Options
Exhibit G -
  Right of First Refusal

          (o) Entire Agreement. This Lease constitutes the entire agreement
between Landlord and Tenant regarding the subject matter hereof and supersedes
all oral statements and prior writings relating thereto. Except for those set
forth in this Lease, no representations, warranties, or agreements have been
made by Landlord or Tenant to the other with respect to this Lease or the
obligations of Landlord or Tenant in connection therewith. The normal rule of
construction that any ambiguities be resolved against the drafting party shall
not apply to the interpretation of this Lease or any Exhibits or amendments
hereto.

          (p) WAIVER OF RIGHT TO TRIAL BY JURY. TENANT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF THIS LEASE OR THE
ACTS OR FAILURE TO ACT OF OR BY LANDLORD IN THE ENFORCEMENT OF ANY OF THE TERMS
OR PROVISIONS OF THIS LEASE.

          (q) Recordation. Tenant agrees not to record this Lease, but each
party hereto agrees, on request of the other, to execute a short form lease in
form recordable and complying with applicable Texas laws. In no event shall such
documents set forth the rental or other charges payable by Tenant under this
Lease; and any such document shall expressly state that it is executed pursuant
to the provision contained in this Lease and is not intended to vary the terms
and conditions of this Lease.

          (r) Governing Law. This Lease and the rights and obligations of the
parties hereto shall be interpreted, construed, and enforced in accordance with
the laws of the State of Texas.

          (s) Number and Gender of Words. All personal pronouns used in this
Lease shall include the other gender, whether used in the masculine, feminine,
or neuter gender, and the singular shall include the plural whenever and as
often as may be appropriate.

25. SPECIAL PROVISIONS.

     (a) Removal of Antenna. Landlord shall remove the large antenna stationed
on top of the Building on or before December 31, 2004. Landlord shall not permit
any antennas that are greater than 20 feet 9 inches in height to be stationed on
top of the Building during the Term, without the prior written consent of
Tenant, which shall not be unreasonably withheld or delayed. In the event the
existing antenna is not removed as required, Tenant may, following thirty (30)
days written notice to Landlord, arrange for its removal, subject to providing
Landlord with an indemnification for damage to persons or property, and may
forward the third-party invoice for such removal to Landlord. In the event such
invoice shall not be paid within ten (10) days following its receipt, Tenant may
offset the amount of the invoice against rent next due.

     (b) Right of First Refusal. As long as Tenant is not in default hereunder,
Tenant shall have a right of first refusal for additional space as set forth in
Exhibit G.

     (c) Signage. Tenant shall have the exclusive rights to the signage on the
top of the Building in the dimensions and of the type as in place under the
Prior Lease. Tenant shall not make any changes to the dimensions or type of the
signage, including any changes to the aesthetics of the signage, without the
prior written consent of Landlord.

     (d) Prior Lease. The parties hereby agree that effective on the
Commencement Date of this Lease the Office Lease Agreement between the Landlord
and Tenant dated August 12, 1997, as amended by that certain First Amendment to
Office Lease Agreement dated November 1, 2000 (as amended, the “Prior Lease”)
shall terminate and be of no further force and effect. Upon the request of the
either party, the parties shall execute an instrument acknowledging that the
Prior Lease has terminated.; provided that neither Landlord nor Tenant shall be
released from any obligations that have accrued but have not been fully
performed under the Prior Lease through its date of termination or from
provisions under the Prior Lease which by their terms survive termination or
which can only be performed after termination (e.g., reconciliations).

Lease-Page 10

 



--------------------------------------------------------------------------------



 



     DATED as of the date first written above.

              LANDLORD:   STONEBRIAR I OFFICE PARTNERS, LTD.,     A Texas
limited partnership
 
                By:   Stonebriar Partners, LLC, its general Partner
 
           

      By:   /s/ P. RYAN O’CONNOR

           

          P. Ryan O’Connor, Manager
 
            TENANT:   COMSTOCK RESOURCES, INC.,     a Nevada corporation
 
           

      By:   /s/ M. JAY ALLISON

           

          M. Jay Allison, President

Lease-Page 11